Citation Nr: 0808930	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  96-16 781	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected right foot 
disability.

2.  Entitlement to service connection for a left foot 
disorder, to include as secondary to a service-connected 
right foot disability.

3.  Entitlement to service connection for a neuropsychiatric 
disorder, to include as secondary to a service-connected 
right foot disability.

4.  Entitlement to an increased rating for postoperative 
residuals of a right foot disability, currently evaluated as 
10 percent disabling, to include a claim for a separate, 
compensable rating for each post-operative scar.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to June 
1979.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1995 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico, 
that denied the benefits sought on appeal.  
	
The issues of entitlement to service connection for a back 
disorder and an increased rating for a right foot disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's left foot callosity disorder has been shown 
to be causally related to his service-connected callosity 
disorder of the right foot.  

2. The veteran's depressive disorder has been shown to be 
causally related to his service-connected callosity disorder 
of the right foot.  

CONCLUSIONS OF LAW

1. The criteria for service connection for a left foot 
callosity disorder have been met.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 
3.303, 3.304, 3.310 (2007).

2.  The criteria for service connection for a depressive 
disorder have been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claims for service connection.  This is so because the Board 
is taking action favorable to the veteran by granting service 
connection for a left foot disorder and depressive disorder; 
a decision at this point poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
		
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) 

that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).

Left Foot Disorder
The Board finds that service connection is warranted because 
the veteran has a current diagnosis of left foot callosities 
and the preponderance of the evidence supports that this 
disorder was caused by his service-connected right foot 
callosity disorder.  

In an August 2007 VA examination the veteran was diagnosed 
with callosities of his left foot.  The examiner opined, 
"left foot callosity is as least as likely as not (50/50 
probability) caused by or a result of right foot callosity."  
The examiner explained, "[d]ue to right foot callosity, the 
veteran change his way of ambulation and in most cases the 
pressure increase on the contralateral foot. These situations 
predispose to increase pressure on the plantar area 
(metatarsophalangeal joint) and the development of callosity 
deformities."

Positive nexus opinions between the veteran's left foot 
callosity disorder and his service-connected right foot 
callosity disorder have also been provided by other VA 
examiners in the past, although not as directly.  A March 
2004 VA examiner found, "[i]t is my opinion that his current 
low back and left foot etiology is at least as likely as not 
related to mechanical factors to walking with a combination 
of a leg discrepancy, sc right foot condition, Charcot Marie 
Tooth with bilateral pes cavus and hammer toes deformities 
along with bony deformities by x-rays on the sc right foot."  
A June 1995 VA examiner found, "[t]he etiology of the left 
foot condition and the back condition of this veteran is due 
to his service connected right foot condition."  

There are also nexus opinions to the contrary, but the Board 
finds them to be confusingly worded and not as persuasive as 
the positive opinions discussed above. A July 1993 VA 
examiner diagnosed the veteran with 1) Charcot-Marie-Tooth 
disease, 2) Calluses on feet, and 3) Malperforans.  The 
examiner then stated, "1-2 both are secondary to feet 
deformity secondary to this primary disease, Charcot-
Marie tooth."  An August 1992 VA examiner also diagnosed the 
veteran with calluses, explaining them to be "secondary to 
his primary disease and Deformity of Feet."  Additionally, a 
review of the VA treatment records reveals an August 2006 
treatment note stating, "[p]lantar callosities due to CMT 
disease."  

The Board finds these opinions less persuasive than the 
positive opinions, particularly the August 2007 nexus 
opinion, because the reports do not contain any rationale or 
explanation for the conclusions reached and the conclusions 
are not clearly stated.   Moreover, at minimum, these 
opinions at least establish equipoise as to the total nexus 
evidence, and reasonable doubt must be construed in favor of 
the veteran.  For all of these reasons, service connection 
must be granted for the veteran's left foot callosity 
disorder.

Depressive Disorder
The Board finds that service connection is warranted because 
the evidence shows both a current diagnosis and a positive 
link between the veteran's psychiatric condition and his 
service-connected right foot disorder.  In a May 2007 VA 
examination the veteran was diagnosed with a depressive 
disorder, not otherwise specified.  The examiner found, "it 
is, at least as likely as not (a 50 percent likelihood, or 
greater), that the veteran's service-connected Callosity 
disorder alone, without consideration of pes cavus, 
hammertoes, or Charcot-Marie-Tooth disorder (since service 
connection is not in effect for those disorders) caused a 
current psychiatric disorder; currently diagnosed as 
Depressive disorder, N.O.S."  In explanation, the examiner 
stated, "[i]t is considered that the service-connected Right 
foot callosity disorder has produced a depressive reaction 
and frustration due to his lack of improvement, physical 
condition and limitations; manifested in his domestic 
relations, and his social and interpersonal functioning."  
The examiner further explained that even though it appeared 
the veteran attributed his emotional condition to family 
problems, the examiner felt that his physical limitations are 
the most likely cause of his diagnosis.  The May 2007 VA 
examination is the first afforded to the veteran in this 
regard, and there are no nexus opinions to the contrary in 
the claims file.  As such, service connection is warranted 
for the veteran's depressive disorder as secondary to his 
service-connected right foot disability.
ORDER

Service connection for a left foot callosity disorder is 
granted.

Service connection for depressive disorder is granted.


REMAND

In December 2006 the Board remanded the veteran's claims for 
additional development.  The development directed by the 
Board in its last remand was not accomplished.  Where the 
remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

As provided in the December 2006 remand, the RO was directed 
to provide VCAA notice containing particular information.  As 
it pertains to the veteran's increased rating claim for his 
right foot, the RO was directed to include the complete text 
of DCs 7804 and 7819, including as prior to the August 2002 
revision and as in effect after the revision.  As it pertains 
to the veteran's service connection claim for his back, the 
VCAA notice was to advice the veteran that any additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is 
compensable, but only to the extent of disability over and 
above the degree or disability existing prior to or without 
the aggravation.  The January and April 2007 VCAA notice 
letters provided to the veteran subsequent to this remand do 
not include this information as required.  A remand is 
mandatory in this regard.

Additionally, the VA examination pertaining to the veteran's 
right foot claim does not comply with the directives of the 
Board's December 2006 remand.  It was directed that the 
examiner describe the veteran's right foot callosities, 
including their size and whether they are tender or painful.  
Although the August 2007 examiner affirmatively found 
callosities on the plantar aspects of both the veteran's 
feet, the examination report contains no description of the 
callosities.  This information must be obtained in order to 
comply with the December 2006 remand.

Subsequent to the Board's remand, in February 2007 the 
veteran submitted a VA Form 21-4142 identifying medical 
records pertinent to his claims on appeal.  Included in the 
records identified are VA medical treatment records from 
Manhattan, New York, and the Bronx VAMC.  A careful review of 
the file reveals a very small number of treatment records for 
several days in September 1979 from New York, but it does not 
appear that records from both of these facilities are in the 
claims file.  The RO made no attempt to obtain these records 
since they were identified by the veteran in February 2007.  
38 U.S.C. § 5103A(b)(3) requires that VA continue any 
attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Further, as they are VA records, VA is 
held to have constructive notice of the contents of these 
records at the time of adjudication.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Attempts to secure these records and 
associate them with the claims file must be made. 

In addition, since the December 2006 remand a new decision 
pertinent to the veteran's increased rating claim has been 
rendered.  In this regard, the Board calls attention to the 
Court's recent decision in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the Board finds that the VCAA 
notice provided does not contain the level of specificity set 
forth in Vazquez-Flores and that a remand in this regard is 
required.
Finally, on remand the RO should reconcile which organization 
the veteran would like to represent him in this appeal. The 
most recent power of attorney documentation is dated from 
April 2003 and shows the veteran to be represented by 
Disabled American Veterans.  The Disabled American Veterans 
has submitted correspondence on the veteran's behalf in as 
recently as February 2007.  However, correspondence has also 
been received on the veteran's behalf by The American Legion, 
in as recently as February 2008.  This matter should be 
clarified.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be notified of the 
provisions of the VCAA, including VA's 
duties to notify and assist him, prior to 
the issuance of another SSOC. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005). The notice to 
the veteran must include the criteria for 
establishing service connection as 
secondary to a service- connected 
disability under 38 C.F.R. § 3.310 and 
the criteria for establishing service 
connection on the basis of aggravation. 
The notice should advise the veteran that 
additional disability resulting from 
aggravation of a nonservice-connected 
condition by a service-connected 
disability is compensable, but only to 
the extent of disability over and above 
the degree of disability existing prior 
to or without the aggravation.

The VCAA notice should also include the 
complete text of DCs 7804 and 7819, 
including as prior to the August 2002 
revision and as in effect after revision.
Additionally, the notice should provide 
the veteran of the information or 
evidence needed to establish an increased 
rating claim pursuant to Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008). 

2.  Obtain and associate with the claims 
file any records from the VAMC in 
Manhattan, New York, and Bronx, New York.  
	
3.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his right foot 
disability.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  Ask 
the examiner to discuss all findings in 
terms of the diagnostic codes.  The 
pertinent rating criteria must be 
provided to the examiner, and the 
findings reported must be sufficiently 
complete to allow for rating under all 
alternate criteria.  All indicated tests 
and studies should be accomplished, and 
all clinical findings should be reported 
in detail.  

The examiner should describe all findings 
or symptoms of impairment or disability 
related to the veteran's right foot 
callosities, including the size of such 
callosities and whether the callosities 
are tender or painful by report or on 
objective examination. 

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may 

include denial of his claims. 38 C.F.R. 
§§ 3.158, 3.655 (2007).

4.  The RO should clarify with the 
veteran, and if needed, Disabled American 
Veterans and The American Legion, the 
matter of representation of the veteran, 
associating with the claims file any 
updated and signed VA Form 21-22 (or its 
equivalent). 

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


